DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 09/02/2022. 

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

IDS
The information disclosure statement filed on 09/02/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered. 

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-20 is maintained. 
	The prior art rejections in the previous office action are withdrawn in view of the amendments to the claims, however claims 1-20 are newly rejected under 103 as necessitated by amendment. Applicant’s arguments with respect to the prior art are moot/unpersuasive in view of the new grounds of rejection herein. See rejection below for further detail.

Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant submits that the claims are not “merely directed to "mathematical concepts" and/or "mental processes," but recite specific elements that implement a mechanism for use in a data analytics system that allows a user to specify multiple objectives and that generates recommendations that take the multiple objectives and the tradeoffs between them into consideration” (Remarks P. 8). This argument is unpersuasive. The claims are directed to a business and/or mathematical solution to a business problem of making optimal recommendations based on multiple user-specified objectives and tradeoffs, e.g. spec [0019]: “In the car specification data set example, a single-objective recommendation that only takes into account the objective of maximizing speed may reduce safety and fuel efficiency for the sake of maximizing speed, which may result in the data analytics system providing impractical, undesirable, and/or unrealistic recommendations. A more practical approach would be to maximize speed while at the same time maximizing safety and fuel efficiency. This is an example of multiple-objective optimization problem.”, which is not a technical solution to a technological problem or an improvement to computer technology itself. 
Application No.: 17/030,044 -8/16- Art Unit: 3624 	Applicant submits that the claims do not recite mathematical relationships, mathematical formulas/equations, or mathematical calculations.” (Remarks P. 9). This argument is unpersuasive. The claims recite steps of multi-objective optimization including the use of an evolutionary algorithm, the determination, i.e. calculation, of multi-objective scores, e.g. Spec: 36 describing the scores are calculated using an equation, and the use of a non-linear scoring function (e.g. claim 9), i.e. formula or equation, thus the claims clearly recite mathematical concepts. E.g. see MPEP 2106.04(a)(2)(I): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).”, also (I)(C): “ For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”.
Applicant submits that the claims do not recite a mental process because similar to the claims in SiRF Technology they involve applying complex algorithms which cannot be practically performed in the human mind (Remarks P. 10). This argument is unpersuasive. Unlike the claims at issue in SiRF which were directed to particular elements of GPS technology, the claims in the instant case merely recite the use of an evolutionary algorithm, i.e. mathematical concept/calculation(s), applied on a general purpose computer. The claims further recite steps capable of being performed mentally and/or with the aid of pen and paper including at least user input/selection of fields/variables, e.g. an opinion,  determinations of values and scores, i.e. data evaluations, and selections of changes to recommend, e.g. judgements and opinions, and thus the claims also recite mental processes. E.g. see MPEP 2106.04(a)(2)(III)(B): “The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.”, also (III)(C): “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “. See rejection for further detail. 
Applicant submits that the claims integrate the alleged judicial exception into a practical application because the claims recite specific elements that implement a mechanism for use in a data analytics system that allows users to specify multiple objectives and that generates recommendations that take the multiple objectives and the tradeoffs between them into consideration (Remarks P. 11) . This argument is unpersuasive. It is unclear from Applicant’s argument which specific elements or “mechanism” recited in the claims Applicant considers to be additional elements under Step 2A prong 2. As articulated in detail in the rejection below, the additional elements are found to merely amount to a general purpose computer used to apply the abstract idea in a technological environment (MPEP 2106.05(f)) which does not amount to an improvement in the functioning of the computer or computer technology itself.
Application No.: 17/030,044 -11/16- Art Unit: 3624	Applicant respectfully submits that the claims provide an inventive concept by reciting additional elements that amount to significantly more than the alleged judicial exception itself because claim 1 as amended recites among other elements the element of "receiving user input indicating selection of a plurality of actionable fields from those of the plurality of fields that are determined to be in a cross section of input fields of predictive models of the fields of interest indicated by the plurality of objectives" which is not well-understood, routine conventional activity in the field (Remarks P. 12). This argument is unpersuasive. The user selection of actionable fields/variables from those that “are determined to be in a cross section of input fields of predictive models of the fields of interest indicated by the plurality of objectives”, i.e. are relevant for/pertain to the plurality of models/objectives under analysis (e.g. Spec: [0030]) is part of the abstract idea itself, e.g. is a data evaluation and opinion of the user. The additional elements evaluated under step 2b include merely a general purpose computer used to apply the abstract idea including receiving the user input via a generic GUI which at most amounts to the use of a computer as a tool (MPEP 2106.05(f)) and thus fails to necessitate a conclusion that the claims amount to significantly more. 
	For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained. See rejection for further detail. 
Application No.: 17/030,044 -12/16- Art Unit: 3624	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Applicant is found to have invented a method, non-transitory machine-readable storage medium, and computing device for making recommendations for business decision making based on multi-objective optimization of user specified business goals and actionable variables, e.g. Spec: ¶2-3, Fig. 4-6. Following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance” an abstract idea analysis is formulated as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-12), “non-transitory machine-readable storage medium” (claims 13-16), and a “computing device” (claims 17-20).
Step 2A – Prong 1: Claims 1-20 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 13, and 17:
storing a data set including a plurality of records, wherein each of the plurality of records includes a plurality of fields; 
receiving user input indicating a plurality of objectives, wherein each of the plurality of objectives indicates a desired goal for a field of interest; 
receiving user input indicating selection of a plurality of actionable fields from those of the plurality of fields that are determined to be in a cross section of input fields of predictive models of the fields of interest indicated by the plurality of objectives; 
receiving user input indicating selection of one of the plurality of records in the data set; 
determining one or more candidate changes to values of the plurality of actionable fields of the selected record, wherein the one or more candidate changes are determined based on applying an evolutionary algorithm to a population of previously observed values of the plurality of actionable fields to find a non-dominated set with respect to the plurality of objectives; 
determining, for each of the one or more candidate changes, a multi-objective score for that candidate change based on predicted values of the fields of interest indicated by the plurality of objectives if that candidate change is made; 
selecting one or more of the one or more candidate changes to recommend to a user based on the multi-objective scores of the one or more candidate changes; 
providing, for display to the user, the selected one or more candidate changes as recommended changes.  
Dependent claims 2-12, 14-16, and 18-20 recite the same or similar abstract idea(s) as independent claims 1, 13, and 17 with merely further recitation of data characterization and/or evaluations performed as part of the abstract idea including:
wherein the desired goal for the field of interest indicated by one of the plurality of objectives is to maximize or minimize the field of interest.  (claims 2, 14)
wherein the evolutionary algorithm uses predictive models of the fields of interest to find the non-dominated set.  (claims 3, 15, and 18)
select the plurality of actionable fields. (claims 4 and 16) 
wherein the predictive models of the fields of interest include at least one non-linear predictive model.  (claims 5 and 19)
wherein the selecting involves ruling out those of the one or more candidate changes that have multi-objective scores that are worse compared to a threshold multi-objective score. (claim 6)  
…specify the plurality of objectives. (claim 7)
…view the recommended changes and how the recommended candidate changes are predicted to affect the fields of interest. (claim 8)
wherein the multi-objective scores of the one or more candidate changes are determined using a scoring function, wherein the scoring function is a non-linear function. (claims 9 and 20) 
wherein the previously observed values of the plurality of actionable fields are determined based on training values used during training of predictive models of the fields of interest.  (claim 10)
further comprising: receiving user input indicating a second plurality of objectives, wherein each of the second plurality of objectives indicates a desired goal for a field of interest; (claim 11)
receiving user input indicating values for one or more of the plurality of fields; (claim 11)
receiving user input indicating a second plurality of actionable fields; (claim 11)
determining recommended values for the second plurality of actionable fields, (claim 11)
wherein the recommended values of the second plurality of actionable fields are determined based on applying the evolutionary algorithm to a population of previously observed values of the second plurality of actionable fields to find a non-dominated set with respect to the second plurality of objectives and determining multi-objective scores for members of the non-dominated set; (claim 11) 
providing, for display to the user, the recommended values. (claim 11)
Specify the values of the one or more of the plurality of fields and specify the second plurality of actionable fields.  (claim 12)
The identified limitations above in claims 1-20 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed limitations are found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite details of multi-objective optimization algorithms and calculations for predictive modelling using complex mathematical algorithm(s), function(s), and/or calculations and scoring to make predictions; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite data observations, evaluations, judgements, and/or opinions performed as part of the mathematical optimization and predictions including user specified variable/field selection, calculations and scoring, and determination of recommended changes capable of being performed mentally and/or with the aid of pen and paper as part of multi-objective evaluations and decision making by the user. 
Step 2A – Prong 2: Claims 1-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A method by one or more computing devices” (claims 1-12), “A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a computing device, will cause the computing device to perform operations …, the operations comprising:” (claims 13-16), and “A computing device …, the computing device comprising: one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the computing device to:” (claims 17-20), however the aforementioned elements are merely generic components of a general purpose computer used to “apply” the abstract idea (MPEP 2106.05(f)) and thus fail to integrate the recited abstract idea into a practical application;
“further comprising: generating a user interface that allows the user to [select data]” (claim 4), “further comprising: generating a user interface that allows the user to [specify data]” (claim 7), “further comprising: generating a user interface that allows the user to [view data]” (claim 8), “further comprising: generating a user interface that allows the user to [specify data]” (claim 12), “wherein the operations further comprise: generating a user interface that allows the user to [select data]” (claim 16), however the aforementioned elements are merely the use of a [graphical] “user interface” to input and output data to a user and at most amounts to the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea(s) in a technological environment and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10-12, 13-16, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Francon et al. US20210312297A1 (Provisional Application dated 04/07/2020) (hereinafter “Francon”) in view of 
Purcell, Jr. US 5727161 A (hereinafter “Purcell”).
Claims 1, 13, and 17,
Francon teaches: A method by one or more computing devices for providing multi-objective recommendations in a data analytics system, the method comprising: (Fig. 1, 4 describing details of the predictive and prescriptive process implemented for making recommendations to meet user objectives; [0016]: In a third embodiment, a computer-implemented process for evolving an optimized prescriptor model for determining optimal decision policy outcomes related to an identified problem having at least two objectives; [0037]: FIG. 4a outlines the ESP system and process 100 of FIG. 1 as applied to a dual objective pricing optimization problem. )
storing a data set including a plurality of records, wherein each of the plurality of records includes a plurality of fields; ([0037]: The relevant domain data for historical context (C), historical action (A) and historical outcome (O) are stored in one or more databases 60 a, 60 b and 60 c as needed.; Fig. 4a)
receiving user input indicating a plurality of objectives, wherein each of the plurality of objectives indicates a desired goal for a field of interest; (Francon: [0016]: providing a second selection component to the user to vary a percentage balance between the at least two objectives; [0042]: For example, slider 260 can be adjusted by the user to change the percentage contribution assigned to revenue and the percentage contribution assigned to margin.; [0036]:  In this embodiment, a user is able to maximize dual objectives, i.e., revenue and/or margin; [0060]: and to vary the Prescriptor focus between minimizing number of COVID cases and minimizing the number of NPIs via a selection mechanism, e.g., slider 475.  )
receiving user input indicating selection of one of the plurality of records in the data set; (Francon describing user input of “context variables” for analysis, e.g. Fig. 4d “257”, [0030]: In FIG. 2a , screen 10A provides the user with parameters for defining the context (C) within which they wish to investigate proposed solutions to the problem. The parameters shown, e.g., geography P1, time period P2 and total budget P3, are relevant to the particular problem,; Fig. 2a; [0042]: herein in accordance with selection of the product for review by one or both of SKU 257 and/or promotion (e.g., President's Day) 259.)
determining one or more candidate changes to values of the plurality of actionable fields of the selected record, (Francon describing determining “prescribed actions”, e.g. Fig. 1 S2->S3, Fig. 4a-b; [0028]: Because the optimal actions are not known, the Prescriptor is developed using evolutionary computation to optimize actions, i.e. for each context to generate actions that lead to optimal outcomes S2. After evolution, the Prescriptor that performs the best is implemented as the decision making strategy—or in the case of multiple objectives, a set of Prescriptors that represent tradeoffs between the objectives and having prescribed actions (A) S3.; [0039]: The maximization data is input to the Prescriptor S16 which generates a Pareto front of possible pricing strategies for a specific SKU, from which a final price is selected based on predetermined criteria S18. This price, i.e., Action (A), ) 
wherein the one or more candidate changes are determined based on applying an evolutionary algorithm to a population of previously observed values of the plurality of actionable fields to find a non-dominated set with respect to the plurality of objectives; ([0028]: Prescriptor is developed using evolutionary computation to optimize actions, i.e. for each context to generate actions that lead to optimal outcomes S2.  After evolution, the Prescriptor that performs the best is implemented as the decision making strategy—or in the case of multiple objectives, a set of Prescriptors that represent tradeoffs between the objectives and having prescribed actions (A) S3. ; [0014]: feeding the predictor surrogate model into an evolutionary algorithm framework to evolve a prescriptor model over multiple generations, wherein subsequent generations are evolved based on results of prior generations until at least one optimized prescriptor model is determined, ; [0051]: In this process, evolution discovers a Pareto front of Prescriptors that represent different tradeoffs between these two objectives.; [0058]: During the course of evolution, candidates are discovered that are increasingly more fit along the two objectives. In the end, the collection of candidates that represent best possible tradeoffs between objectives (the Pareto front, i.e. the set of candidates that are better than all other candidates in at least one objective) is the final result of the experiment.)
determining, for each of the one or more candidate changes, a multi-objective score for that candidate change based on predicted values of the fields of interest indicated by the plurality of objectives if that candidate change is made; ([0052]: Specifically, for this exemplary NPI optimization task, ESP is built to prescribe the NPIs for the current day such that the number of cases and cost that would result in the next two weeks is optimized.; [0053]-[0056]: Prescriptor candidates are evaluated according to two objectives: (1) the expected number of cases according to the prescribed NPIs, and (2) the total stringency of the prescribed NPIs (i.e. the sum of the stringency levels of the eight NPIs), serving as a proxy for their economic cost. For the present example, both measures are averaged over the next 180 days and over the 20 countries with the most deaths in the historical data. Both objectives have to be minimized.; [0057]: These 21 days of case information and NPIs are given to the Predictor as input, and it outputs the predicted case information for the next day. This output is used as the most recent input for the next day, and the process continues for the next 180 days. At the end of the process, the average number of predicted new cases over the 180-day period is used as the value of the first objective. Similarly, the average of daily stringencies of the prescribed NPIs over the 180-day period is used as the value for the second objective.; [0058]: During the course of evolution, candidates are discovered that are increasingly more fit along the two objectives.; [0039])
selecting one or more of the one or more candidate changes to recommend to a user based on the multi-objective scores of the one or more candidate changes; ([0039]: The maximization data is input to the Prescriptor S16 which generates a Pareto front of possible pricing strategies for a specific SKU, from which a final price is selected based on predetermined criteria S18.; [0058]: During the course of evolution, candidates are discovered that are increasingly more fit along the two objectives. In the end, the collection of candidates that represent best possible tradeoffs between objectives (the Pareto front, i.e. the set of candidates that are better than all other candidates in at least one objective) is the final result of the experiment. )
providing, for display to the user, the selected one or more candidate changes as recommended changes.  (Francon describes displaying the prescribed actions for review, e.g. Fig. 1: “S8” -> “S9”; Fig. 2b-c “15”, Fig. 4d “215”; [0029]: The Scratchpad GUI facilitates a visual comparison and the user can select Action (A) or modified Action (Am) S9. ; [0042]: FIG. 4d is a first exemplary screen shot 210A illustrating a user-facing GUI which allows a user to view the recommendations including price (A) 215 )
Francon fails to clearly articulate: 
receiving user input indicating selection of a plurality of actionable fields from those of the plurality of fields that are determined to be in a cross section of input fields of predictive models of the fields of interest indicated by the plurality of objectives; 
Purcell however, in analogous art of goal optimization and analysis, teaches: 
receiving user input indicating selection of a plurality of actionable fields from those of the plurality of fields that are determined to be in a cross section of input fields of predictive models of the fields of interest indicated by the plurality of objectives; (Fig. 17-19; c.18:61-c.19:16:  In accordance with this example, at any time after plan-model entry and linking, to see available graphic analyses and make a selection, the user first selects graph 1701 on the menu, which causes display of a dropdown list of graphic analysis types including prioritizer and optimizer. The user's selection of prioritizer causes display of the prioritizer graphic analyses menu 1702, containing a list of goals 1703 and a list of factors 1704. In this menu, the user can select any item in the goal list. (In the illustration, the goal rate of return is selected.) As the user makes or changes the goal selection, if the factors associated with the selected goal differ from those in the menu's factors list, the factors list changoes so that it always shows the factors associated with the currently selected goal. After selecting a goal, the user then selects any one or more items in the factors list. (In the illustration, the first, second, fourth, and fifth items in this list are selected.) The user can select any goal together with any one or more factors, and the combination of all selected items in both lists constitutes selection of a graphic analysis. Once the user has completed these selections, to initiate creation and delivery of the designated graphic analysis he selects the Graph button 1705.; Abstract: providing information for planning and management of the factors to improve results for the goals.; c.15:59-c.16:5: A principal reason users are likely to do this is that some factors are important for one goal but irrelevant for another--for example, in an overall business-financial plan-model, the Number of Shares input has important effect on the Earnings per Share goal, and should be offered for graphic analyses focused on that goal; but has no effect on the Total Profit goal, for which reason the user may want to exclude it from options for graphic analyses focused on that goal.;)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Francon’s system and method(s) for multi-objective modeling and analysis, as described above, to include receiving selection of the actionable fields/variables from those determined to be in a cross section of input fields indicated by the plurality of objectives in view of Purcell in order to provide quick and efficient selection of relevant key factors for analysis and goal optimization (e.g. Purcell at least: c.2:44-50: Hence, it would be advantageous to develop and display what-if related spreadsheet scenarios in a way that optimizes the organization and understanding of such information by showing key factor(s)/goal(s) relationships ; c.13:5-10: This feature enables users to, for a particular spreadsheet plan-model, create, manage, and view multiple input-output value combinations or what-if scenarios more efficiently and quickly. ; c.15:59-c.16:5: A principal reason users are likely to do this is that some factors are important for one goal but irrelevant for another--for example, in an overall business-financial plan-model, the Number of Shares input has important effect on the Earnings per Share goal, and should be offered for graphic analyses focused on that goal; but has no effect on the Total Profit goal, for which reason the user may want to exclude it from options for graphic analyses focused on that goal.; c.44:65-c.45:5: This integrated combination of the invention's customizing together with its graphic analysis provides the user a vast array of capabilities and possibilities for development of customizations to improve ease and clarity for widest use of and fullest benefit from the invention, especially for particular plan-models, particular analyses, and particular types of applications. ) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Francon and Purcell in the same field of what-if data analysis and goal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Francon describing GUI elements enabling user input of parameters for analysis (e.g. Fig. 2a-2b, 3a-c, Fig. 4d-f “230”, “232”,  [0043]: a user-facing GUI including Scratchpad input/output (i.e., Analyst) which further allows a user to vary the action, i.e., price 230 and/or competitor price 232, and generates revised outcomes 240 dependent thereon., [0034]: wherein a user can alter one or more of the Actions and compare Outcomes with those of the Prescriptor-generated Actions.), including drop-down lists, etc. ([0029]: The user makes selections using a selector means (e.g., drop down list, sliding button, up/down arrows, etc.) S6. And the selected modified recommendation (Am) is then given to the Predictor (together with the context) as the input S7.), and that the parameters input are relevant to the particular problem for analysis (e.g. [0030]: “The parameters shown, e.g., geography P1, time period P2 and total budget P3, are relevant to the particular problem, i.e., resource allocation among marketing channels. One skilled in the art recognizes that there are myriad of different choices which could be used to define context depending on the particular problem for which a solution is sought. These are merely exemplary.”), the results of the combination were predictable (MPEP 2143 A).

Claims 13 and 17 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a computing device, will cause the computing device to perform operations for providing multi-objective recommendations, the operations comprising:” (claim 13) and “A computing device configured to provide multi-objective recommendations, the computing device comprising: one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the computing device to:” (claim 17) which is also clearly further taught by Francon ([0064]; [0015]: “at least one computer-readable medium storing instructions that, when executed by a computer, perform a method for evolving an optimized prescriptor model for determining optimal decision policy outcomes related to an identified problem,”; Fig. 4g,h) describing implementing the described method(s) on a computer system and thus claims 13 and 17 are similarly rejected under 35 U.S.C. 103 as being obvious over Francon in view of Purcell for the same reasons as described above for representative claim 1. 

Claims 2 and 14,
Francon further teaches: wherein the desired goal for the field of interest indicated by one of the plurality of objectives is to maximize or minimize the field of interest.  (Francon: [0042]: For example, slider 260 can be adjusted by the user to change the percentage contribution assigned to revenue and the percentage contribution assigned to margin.; [0036]:  In this embodiment, a user is able to maximize dual objectives, i.e., revenue and/or margin; [0060]: and to vary the Prescriptor focus between minimizing number of COVID cases and minimizing the number of NPIs via a selection mechanism, e.g., slider 475.  )

Claims 3, 15, and 18,
Francon further teaches: wherein the evolutionary algorithm uses predictive models of the fields of interest to find the non-dominated set. (Francon describes the predictor evaluating the actions from the prescriptor during evolution to determine the Pareto front, e.g. Fig. 1, 4a, h; [0038]:  The trained Predictor 65 is used to evaluate 75 the actions, i.e., pricing recommendations on revenue and/or margin maximization strategies (identified generally as 75 in FIG. 3a ) from the evolved Prescriptor 70. The output from evaluation 75 is the final pricing recommendations 80 per SKU.; see [0050]-[0058], noting: [0050]: Using the data-driven LSTM model as the Predictor (FIG. 6b ), a Prescriptor is evolved in a multi-objective setting to minimize the number of COVID-19 cases, as well as the number and stringency of NPIs (representing economic impact).; [0053]: The effects of social distancing, g(An), and endogenous growth rate, h(rn), of the pandemic are processed in separate LSTM models, ; [0055]:  instead, all weights and biases are evolved based on how well the network's NPI recommendations work along the cases and cost objectives, as predicted by the Predictor.; [0057]: These 21 days of case information and NPIs are given to the Predictor as input, and it outputs the predicted case information for the next day. ; [0058]: In the end, the collection of candidates that represent best possible tradeoffs between objectives (the Pareto front, i.e. the set of candidates that are better than all other candidates in at least one objective) is the final result of the experiment.)

Claims 4 and 16,
Francon further teaches: further comprising: generating a user interface that allows the user to select the plurality of actionable fields ([0030]: In FIG. 2a , screen 10A provides the user with parameters for defining the context (C) within which they wish to investigate proposed solutions to the problem. The parameters shown, e.g., geography P1, time period P2 and total budget P3, are relevant to the particular problem, i.e., resource allocation among marketing channels.; Fig. 2a; Fig. 3a and [0033]; Fig. 4d; Fig. 5a-5b; [0028]: For any future problems (i.e. contexts (C)), the Prescriptor is consulted to find out what actions are expected to perform the best, and the Predictor is consulted to find out the expected outcomes.; Fig. 2b “35” channel allocations, Fig. 4d-f “230”, “232”,  [0043]: FIG. 4f is a third exemplary screen shot 210C illustrating a user-facing GUI including Scratchpad input/output (i.e., Analyst) which further allows a user to vary the action, i.e., price 230 and/or competitor price 232, and generates revised outcomes 240 dependent thereon., Fig. 3a-c and [0034]: wherein a user can alter one or more of the Actions and compare Outcomes with those of the Prescriptor-generated Actions.,)

Claims 5 and 19,
Francon further teaches: wherein the predictive models of the fields of interest include at least one non-linear predictive model.  ([0050]: Using the data-driven LSTM model as the Predictor (FIG. 6b ),;  [0011]: In ESP, the surrogate (“Predictor”) is a machine learning algorithm, such as but not limited to, a rule set, random forest or a neural network trained with gradient descent, and the strategy (“Prescriptor”) is a neural network or rule set that is evolved to maximize the predictions of the surrogate model. )

Claim 7,
Francon further teaches: further comprising: generating a user interface that allows the user to specify the plurality of objectives.  (Fig. 4d: “260”, Fig. 6i “475”; [0016]: providing a second selection component to the user to vary a percentage balance between the at least two objectives;)

Claim 8,
Francon further teaches: further comprising: generating a user interface that allows the user to view the recommended changes and how the recommended candidate changes are predicted to affect the fields of interest.  (Fig. 1: “S8”; [0016]: displaying the at least one optimal outcome result (O) to the identified problem to a user, along with optimal actions (A) corresponding to the at least one optimal outcome result and the balances of the at least two objectives;  ; [0028]: “The prescribed actions (A) from the evolved decision strategies are returned to the Predictor S4 to generate outcomes (O) (see S8 below). “; [0029]: The expected outcomes from the user's modified recommendation (Om) are then displayed to the user along with the outcomes (O) from prescribed actions (A) S8. ; [0042])

Claim 10,
Francon further teaches: wherein the previously observed values of the plurality of actionable fields are determined based on training values used during training of predictive models of the fields of interest.  (Francon describing training of the models, e.g. Fig. 1, 4a, and 4h, [0028]: The Predictor is trained using standard statistical machine learning techniques based on historical data on contexts, actions, and outcomes S1… For any future problems (i.e. contexts (C)), the Prescriptor is consulted to find out what actions are expected to perform the best, and the Predictor is consulted to find out the expected outcomes. ; [0038]: The context variables from 60 a and action variables from 60 b are input to train the Predictor model 65 which predicts outcomes, i.e., number of units sold, and converts to revenue and margin.; [0052]: Together with data on daily cases, this NPI data is used to train the LSTM Predictor model.; [0053]:  The effects of social distancing, g(An), and endogenous growth rate, h(rn), of the pandemic are processed in separate LSTM models, )

Claim 11,
Francon further teaches the described system and method being used for multiple different optimization scenarios/contexts and objectives based on user input/selection with corresponding GUIs for selecting the desired “actionable fields”/context and objectives and viewing the corresponding results/recommendations based on the selections, e.g. Francon describing GUIs for various contexts including a marketing optimization, retail pricing optimization and pharmaceutical intervention optimization, etc. (see at least: Fig. 2a-2b, 3b, 4d, 6i, etc., [0019]-[0025], [0030]1, [0042]2, and [0060]3) and thus Francon clearly teaches the limitations of claim 11 which merely recite repeating the method of parent claim 1 for a “second plurality of objectives” and “second plurality of actionable fields”, i.e.: further comprising: receiving user input indicating a second plurality of objectives, wherein each of the second plurality of objectives indicates a desired goal for a field of interest; receiving user input indicating values for one or more of the plurality of fields; receiving user input indicating a second plurality of actionable fields; determining recommended values for the second plurality of actionable fields, wherein the recommended values of the second plurality of actionable fields are determined based on applying the evolutionary algorithm to a population of previously observed values of the second plurality of actionable fields to find a non-dominated set with respect to the second plurality of objectives and determining multi-objective scores for members of the non-dominated set; and providing, for display to the user, the recommended values. See claim 1 above for further detail.

Claim 12, 
Francon further teaches: further comprising: generating a user interface that allows the user to specify the values of the one or more of the plurality of fields and specify the second plurality of actionable fields.  (describing GUIs for defining context and action variables for the optimizations, e.g. Fig. 2a-b, 3a-b, 4d, 5b-c, etc.)

Claims 6, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Francon/Purcell, as applied to parent claims 1 and 17 above, in further view of 
Bernier et al. US 8744890 B1 (hereinafter “Bernier”).
Claim 6,
Francon further teaches: wherein the selecting involves ruling out those of the one or more candidate changes that have multi-objective scores that are worse …([0039]:  The maximization data is input to the Prescriptor S16 which generates a Pareto front of possible pricing strategies for a specific SKU, from which a final price is selected based on predetermined criteria S18.; [0058]: After each candidate is evaluated in this manner, the next generation of candidates is generated. Evolution is run for 110 generations, or approximately 72 hours, on a single CPU host. During the course of evolution, candidates are discovered that are increasingly more fit along the two objectives. In the end, the collection of candidates that represent best possible tradeoffs between objectives (the Pareto front, i.e. the set of candidates that are better than all other candidates in at least one objective) is the final result of the experiment. )

Francon fails to clearly describe comparing the scores to a threshold, i.e.: wherein the selecting involves ruling out those of the one or more candidate changes that have multi-objective scores that are worse compared to a threshold multi-objective score. (bold emphasis added)
Bernier however, in analogous art of business optimization and suggestions, teaches: wherein the selecting involves ruling out those of the one or more candidate changes that have multi-objective scores that are worse compared to a threshold multi-objective score. (bold emphasis added) (c.9:29-50: “In some implementations, suggestions with a score above a predetermined threshold, suggestions within a first quartile of scores, and/or other groups of suggestions may be provided the worker.”) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Francon/Purcell’s system and method(s) for selecting candidate solutions/recommendations based on objective optimization as described above, to include selecting the changes/recommendations based on objective scores compared to a threshold score in view of Bernier with the motivation to select optimal strategies that enhance company goals (Bernier: c.1:39-51: “and by using Suggestions provided by the system to more effectively meet their performance goals.”; c.1:59-c.2:20; c.9:29-50; ) (see MPEP 2143 G).
	Furthermore, it would have been obvious to combine the teachings of Francon/Purcell and Bernier in the same field of optimized suggestions and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Francon [0058] describing evaluation and selection of the “fittest” candidates and Bernier (c.7:10-17) describing optimization of business strategy and workflow to maximize various goals/objectives and (c. 13:21-38) use of genetic algorithms to determine suggestions, the results of the combination were predictable (MPEP 2143 A).


Claims 9 and 20,
Francon fails to clearly articulate using a scoring function to evaluate the candidates, i.e.: wherein the multi-objective scores of the one or more candidate changes are determined using a scoring function, wherein the scoring function is a non-linear function.  
Bernier however, in analogous art of business optimization and suggestions, teaches: wherein the multi-objective scores of the one or more candidate changes are determined using a scoring function, wherein the scoring function is a non-linear function.   (c.12:11-30: “The Suggestion determination module may determine an overall score for a Suggestion. For example, the Suggestion determination module may determine an overall score by combining the scores of one or more factors related to the Suggestion. The Suggestion determination module may deter mine an overall score by using linear and/or non-linear functional forms for the one or more factors.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Francon/Purcell’s system and method(s) for selecting candidate solutions/recommendations based on objective optimization as described above, to include selecting the changes/recommendations based on objective scores compared to a threshold score in view of Bernier with the motivation to select optimal strategies that enhance company goals (Bernier: c.1:39-51: “and by using Suggestions provided by the system to more effectively meet their performance goals.”; c.1:59-c.2:20; c.9:29-50; ) (see MPEP 2143 G).
	Furthermore, it would have been obvious to combine the teachings of Francon/Purcell and Bernier in the same field of optimized suggestions and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Francon ([0011]; [0027]: nonlinear programming solution mechanisms) describing the use of various modeling types and ([0007], [0009]) optimization domains often having variables and outcomes with non-linear relationships and Bernier (c.7:10-17) describing optimization of business strategy and workflow to maximize various goals/objectives and (c. 13:21-38) use of genetic algorithms to determine suggestions, the results of the combination were predictable (MPEP 2143 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Scratchpad GUI for facilitating a user's exploration of AI proposed solutions generated by the ESP process and system of FIG. 1, to the problem of allocating resources to different marketing channels. In FIG. 2a , screen 10A provides the user with parameters for defining the context (C) within which they wish to investigate proposed solutions to the problem”
        2 “For example, slider 260 can be adjusted by the user to change the percentage contribution assigned to revenue and the percentage contribution assigned to margin.”
        3 “and to vary the Prescriptor focus between minimizing number of COVID cases and minimizing the number of NPIs via a selection mechanism, e.g., slider 475.”